Citation Nr: 1718319	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the lower extremities (claimed as arthritis of the right knee).  

4. Entitlement to service connection for arthritis of the lower extremities.  

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

6. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with panic disorder.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to April 1958 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and February 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the February 2012 rating decision the RO confirmed and continued the previous denial of the Veteran's claims of service connection for a back disorder and arthritis of the lower extremities (claimed as arthritis of the right knee).  

In the June 2011 rating decision the RO granted service connection for PTSD with panic disorder and assigned of 50 percent rating.  That decision also denied reopening the Veteran's claim of entitlement to service connection for diabetes mellitus.  That same month the Veteran filed a notice of disagreement (NOD) with these determinations.  Although the Veteran in October 2012 filed a motion to withdraw his claim for PTSD, it appears that he was attempting to withdraw the claim of service connection for PTSD.  Reference is made to a December 2012 statement wherein he submitted evidence to corroborate his in-service PTSD stressors.  However, as discussed above, the RO previously in the June 2011 rating decision granted service connection for PTSD.  A Report of General Information in May 2013 shows that the Veteran was pursing an appeal for an initial higher rating for PTSD.  Thus in resolving all reasonable doubt in the Veteran's favor it will be assumed that his October 2012 statement is not a withdrawal of his claim for an initial higher rating for PTSD.  Further, as a Statement of the Case (SOC) has not been provided as to the issues of a higher initial rating for PTSD and the claim to reopen service connection for diabetes mellitus following receipt of the NOD, a remand on this matter is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

The issues of service connection for chronic fatigue syndrome, depression, loss of organ (eye) and pension have been raised by the record in August 2013 and October 2013 (see entries dated on Virtual VA in August 2013 and November 2013) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)   The Board notes that current VA regulations require that all claims filed on or after March 24, 2015 be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R § 3.155 (d) (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, in the instant case these claims were raised by the record prior to March 24, 2015 and thus need not be filed on standard forms.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issues of service connection for a back disability and arthritis of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. In an unappealed October 2009 rating decision, the RO continued to deny the claim of service connection for a back disability.  

2. The additional evidence presented since the previous denial relates to previously unestablished facts necessary to substantiate the claim of service connection for a back disability.  

3. In an unappealed June 2011 rating decision, the RO denied service connection for arthritis of the lower extremities. 

4. The additional evidence presented since the previous denial relates to previously unestablished facts necessary to substantiate the claim of service connection for arthritis of the lower extremities.  


CONCLUSIONS OF LAW

1. The October 2009 rating decision that continued to deny the claim of service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been submitted since the last previous denial in October 2009 and, the claim of service connection for a back disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The June 2011 rating decision that denied service connection for arthritis of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 

4. New and material evidence has been submitted since the last previous denial in June 2011 and, the claim for arthritis of the lower extremities, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen the claims of entitlement to service connection for a back disability and arthritis of the lower extremities, the only issues being decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  

Claim to Reopen Service Connection for a Back Disability 
and Arthritis of the Lower Extremities

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As for the back disability, the RO in the June 2005 rating decision denied service connection for a back disability because the medical evidence of record failed to show the disability was clinically diagnosed.  In a rating decision in October 2009 the RO determined that service connection for a back condition remained denied because the evidence received was not new and material evidence, noting that the Veteran did not submit evidence showing that the onset of a back disability was during active service.  

As for arthritis of the lower extremities, the RO in the June 2011 rating decision denied service connection for arthritis of the lower extremities based on the determination that the condition was neither incurred or caused by service nor was the condition diagnosed within one year of discharge from active service.  The Board notes that the Veteran in a notice of disagreement that same month specifically stated that he was not appealing the denial of the service connection claim for arthritis of the lower extremities.  He then submitted a new claim for the disability.  

The Veteran did not appeal the adverse determinations discussed above nor did he submit new and material evidence within a year following the decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus the previous rating decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the October 2009 and June 2011 rating decisions includes a brief from the Veteran's representative dated in March 2017 whereby it was contended that it is recognized that PTSD causes physical disorders to include arthritis.  Citation was made to studies that purportedly reinforced this premise.  As discussed above, the Veteran is service connected for PTSD.  Treatment records show he has spondylolisthesis, degenerative disease of the lower lumbar spine, and degenerative joint disease of the knees.  See, e.g,. VA treatment records dated in July 2013 and July 2016 located in CAPRI entries on Virtual VA dated in August 2013 on page 79 and in July 2016 on page 83.  Thus the Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims of service connection for a back disability and arthritis of the lower extremities as it shows that these conditions may be secondary to the service-connected PTSD.  The credibility of the evidence is presumed for the purpose of reopening the claims of service connection for a back disability and arthritis of the lower extremities.  The claims as to these matters must be reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a back disability, the appeal to this extent is allowed.  

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of the lower extremities, the appeal to this extent is allowed.  


REMAND

As for the Veteran's claims of service connection for a back disability and arthritis of the lower extremities, his representative contends that they may be secondary to the service-connected PTSD.  He points to VA-led research that supports such a relationship.  As indicated above, treatment records show the Veteran has spondylolisthesis, degenerative disease of the lower lumbar spine, and degenerative joint disease of the knees.  

In addition, the Veteran contends that during his first period of service from January 1951 to April 1958 he was in an automobile accident and injured his lower back.  See Veteran's October 2009 letter.  He also contends that his right knee arthritis is due to the motor vehicle accident.  See October 2011 statement.  In December 2013 the Veteran submitted a Report of Accident whereby he explained that during service in Germany in February 1953 he was in a car accident and was treated at a field hospital for a back injury from February 1953 to January 1956.  The Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Thus a VA examination is warranted as there is competent evidence of a back disability and arthritis of the lower extremities, evidence suggesting that the disabilities may be related to service or a service-connected disability; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the National Personnel Records Center (NPRC) in November 2014 confirmed that part of the Veteran's service treatment records are fire related.  In such a situation, VA has a heightened duty to assist him in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  An attempt should be made to obtain any outstanding in-service hospital records as they may be stored separately from other service treatment records at NPRC.   A search through the appropriate national guard office should likewise be made. 

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claims of entitlement to an initial rating higher than 50 percent for PTSD with panic disorder and the claim to reopen service connection for diabetes mellitus.  

The Veteran's claim for TDIU is impacted by the outcome of the claims being remanded herein, particularly his claim for a higher initial rating for PTSD.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claims. 

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Lastly, the Board notes that the Veteran requested that his appeal be reviewed by a Decision Review Officer (DRO).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically, ask the Veteran to provide the names, locations, and dates, by month and year, during his period of active service from January 1951 to April 1958 when he could have been hospitalized as an inpatient for injuries incurred during a motor vehicle accident.  In addition to any other hospital records that the Veteran identifies, ask the NPRC and any other appropriate records repository to search for any hospital records that the Veteran identifies.  A search for the Veteran's service treatment records should also be made through the appropriate national guard office.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.
	2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his back disability and arthritis of the lower extremities.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current back disabilities and joints of the lower extremities affected by arthritis.  The examiner is advised that treatment records show the Veteran has spondylolisthesis, degenerative disease of the lower lumbar spine, and degenerative joint disease of the knees.  See, e.g,. VA treatment records dated in July 2013 and July 2016 located in CAPRI entries on Virtual VA dated in August 2013 on page 79 and in July 2016 on page 83.  The examiner also is advised that other VA medical records show arthritis of the feet and knees.  See May 1994 VA x-ray and July 1995 VA medical record.

b.) For each identified disability of the back and bilateral lower extremity joints affected by arthritis the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:  
i.  the disorder(s) were incurred during service.  The examiner is asked to address the Veteran's contentions that he incurred injuries to his back and lower extremities during service when he was in a motor vehicle accident in February 1953.  

ii.  service-connected PTSD with panic disorder caused his service-connected PTSD with panic disorder.

iii. service-connected PTSD with panic disorder aggravated by the service-connected PTSD with panic disorder.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Issue an SOC for the claims of entitlement to an initial rating higher than 50 percent for PTSD with panic disorder and the claim to reopen service connection for diabetes mellitus.  Certify the issues to the Board only if the Veteran perfects an appeal of them.

4. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a DRO issued Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


